                Case 3:18-ap-00064-JAF              Doc 51      Filed 03/30/20       Page 1 of 4




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION
                                      www.flmb.uscourts.gov

In re:                                                     Case No.: 3:16-bk-2232-JAF

PRYXIE LIQUIDATION CORP., et al.1                          Chapter 11
                                                           (Jointly Administered)
           Debtors.                                    /

MARK C. HEALY, Liquidating Trustee,
                                                           Adv. No.: 3:18-ap-00064-JAF
          Plaintiff,

v.

MARK A. SELLERS, DOUGLAS BANKER,
RICHARD KRANIAK, JACK H. JACOBS,
DAOPING BAO, SELLERS CAPITAL,
LLC, and SELLERS CAPITAL MASTER
FUND, LTD.,

          Defendants.                                  /

     LIQUIDATING TRUSTEE’S MOTION TO REOPEN ADVERSARY PROCEEDING

          Plaintiff, Mark C. Healy in his capacity as Liquidating Trustee (the “Plaintiff” or

“Liquidating Trustee”), by and through the undersigned counsel, and pursuant to the Court’s

March 24, 2020 Order Administratively Closing Adversary Proceeding [AP D.E. 50] (the

“Order”), Fed. R. Civ. P. 60(a), made applicable to this proceeding by Fed. R. Bankr. P. 9024,

and other applicable law, moves to reopen this adversary proceeding (the “AP”). In support, the

Plaintiff states as follows:

          1.       This AP was initiated against defendants Mark A. Sellers, Douglas Banker,

Richard Kraniak, Jack H. Jacobs (collectively, the “First Settling Defendants”), Daoping Bao

1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Pryxie Liquidation Corp. (4922); Pryxie Liquidation 1P LLC (3101); Pryxie Liquidation 2A LLC
(3101); Pryxie Liquidation 5I LLC (5075); Pryxie Liquidation 3N Inc. (9246); Pryxie Liquidation 4M LLC (3867),
and Pryxie Liquidation 6D Corp. (7309).


         55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
                 Case 3:18-ap-00064-JAF               Doc 51       Filed 03/30/20        Page 2 of 4




(the “Non-Settling Defendant”), Sellers Capital, LLC, and Sellers Capital Master Fund, Ltd.

(collectively, the “Second Settling Defendants”).

           2.       The Plaintiff’s predecessor in interest, Mark C. Healy in his capacity as Court-

Appointed Responsible Person (the “Responsible Person”), settled the claims raised against the

First Settling Defendants, defendants Mark A. Sellers, Douglas Banker, Richard Kraniak, and

Jack H. Jacobs, and moved the Court to approve their settlement agreement on September 26,

2019. [See D.E. 192.2]

           3.       The Court granted the Responsible Person’s motion on October 16, 2019. [See

D.E. 230.]

           4.       The Responsible Person settled the claims raised against the Second Settling

Defendants, defendants Sellers Capital, LLC, and Sellers Capital Master Fund, Ltd., and moved

the Court to approve their settlement agreement on December 13, 2019. [See D.E. 251.]

           5.       The Court granted the Responsible Person’s motion on February 26, 2020. [See

D.E. 259.]

           6.       As to the Non-Settling Defendant, defendant Daoping Bao, all claims were still

pending, and the Court ordered a status conference on such claims to occur on April 21, 2020.

[See AP D.E. 47; AP D.E. 48.]

           7.       Based on the settlement with the Second Settling Defendants, however, the Court

mistakenly closed the AP by Order dated March 24, 2020. [See AP D.E. 50.]

           8.       The mistake plainly arose from oversight, as the claims against the Non-Settling

Defendant were still pending.




2
    Citations containing “D.E.” refer to docket entries in the main bankruptcy case unless otherwise noted.
                                                       2

        55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
             Case 3:18-ap-00064-JAF           Doc 51      Filed 03/30/20       Page 3 of 4




       9.      Rule 60(a) of the Federal Rules of Civil Procedure, which is made applicable to

this proceeding by Fed. R. Bankr. P. 9024, permits the Court to “correct a clerical mistake or a

mistake arising from oversight or omission whenever one is found in a judgment, order, or other

part of the record.”

       10.     The Order also permits the parties to move to reopen the AP. [See AP D.E. 50.]

       11.     Pursuant to this authority, the Court can, and the Plaintiff respectfully submits that

the Court should, correct the mistake and reopen the AP for all purposes.

       WHEREFORE, the Responsible Person respectfully requests that this Court enter an

order (a) granting this motion; (b) reopening the AP; and (c) granting any further relief as the

Court deems appropriate.

                                                AGENTIS, PLLC
                                                Co-Counsel for Liquidating Trustee
                                                55 Alhambra Plaza, Suite 800
                                                Coral Gables, Florida 33134
                                                Tel.: 305.722.2002
                                                www.agentislaw.com

                                                By:___/s/ Robert P. Charbonneau__________
                                                      Robert P. Charbonneau
                                                      Florida Bar No.: 968234
                                                      rpc@agentislaw.com




                                                3

    55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
            Case 3:18-ap-00064-JAF            Doc 51      Filed 03/30/20       Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

transmission of Notices of Electronic Filing generated by CM/ECF to those parties registered to

receive electronic notices of filing in this case on March 30, 2020.

                                                AGENTIS, PLLC
                                                Co-Counsel for Liquidating Trustee
                                                55 Alhambra Plaza, Suite 800
                                                Coral Gables, Florida 33134
                                                Tel.: 305.722.2002
                                                www.agentislaw.com

                                                By:___/s/ Robert P. Charbonneau__________
                                                      Robert P. Charbonneau
                                                      Florida Bar No.: 968234
                                                      rpc@agentislaw.com




                                                4

    55 Alhambra Plaza ∙ Suite 800 ∙ Coral Gables, Florida 33134 ∙ T. 305.722.2002 ∙ www.agentislaw.com
